DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This office action is in response to Applicant’s communication of September 11, 2020.  Applicant’s arguments have been considered.  

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's amendments to the claims filed on August 31, 2020, have been entered.

Priority:  04/25/2015
Status of Claims:  Claims 1 – 6, 9 – 16 and 18 – 20 are pending.  Claims 1, 3, 5, 10, 11, 13, 15, 19, 20 and 21 have been AMENDED.  Claims 7 and 17 have been CANCELLED, along with Claim 8 having previously been CANCELLED.
Status of Office Action:  Non-Final (RCE)

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 11 and 19 are rejected under 35 U.S.C. 112(b) as being indefinite.  Claims 1, 11 and 19 recite in-part the limitation of: the first data message (e.g., see Claim 1, line 11.) There is insufficient antecedent basis for this limitation in the claims.  Claims 2 – 6, 9, 10, 12 – 16, 18 and 20 are rejected on the basis of dependency.

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 is directed to an abstract idea, Certain Methods of Organizing Human Activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claim 1 recites, in part, a method for validating and converting a data message by receiving a plurality of data messages, messages include a plurality of data elements and a setting option, process the first data message, specifying communication protocol and a destination for a converted data message, determining data elements of the authorization request message, retrieving protocol identified in the setting option, converting each data message into the second communication protocol, arranging data elements of the authorization 
The judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements such as a computer device, and client computer devices to perform operations.  The generic computer components are recited at a high-level of generality (performing generic computer functions) such that it amounts to no more than mere instruction to apply the exception using generic computer components.  Specification paragraphs 32, 44, 48, 49 and 53 – 55 additionally reference general purpose computing systems and environments, with the recitation of the computer limitations amounting to mere instructions to implement the abstract idea on a computer.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
Next the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than an abstract idea.  Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements to perform operations amount to no more than mere instructions to apply the exception using generic computer components.  Mere 
Claims 2 – 6, 9, 10 and 21 are dependent from Claim 1, and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 2 – 6, 9, 10 and 21 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with validating and converting a data message, receiving a plurality of data messages, including elements, processing, specifying, determining, retrieving, converting, arranging, generating and transmitting the converted message is not an inventive concept.
Independent system Claim 11, and independent product Claim 19, are directed to an abstract idea as the Federal Circuit has held that an extended claim by claim analysis is not necessary where multiple claims are “substantially similar and linked to the same abstract idea.”  In this case, Claims 11 and 19 are substantially similar to process Claim 1. 
Claims 12 – 16, 18 and 20, dependent from Claims 11 and 19, do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 12 – 16, 18 and 20 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with validating and converting a data message, receiving a plurality of data messages, including elements, processing, specifying, determining, retrieving, converting, arranging, generating and transmitting the converted message is not an inventive concept.
Therefore, Claims 1 – 6, 9 – 16 and 18 – 20 are rejected under 35 U.S.C. 101.  Claims 1 – 6, 9 – 16 and 18 – 20 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant’s arguments with respect to the introduced claims have been considered and found not persuasive, in-part.
The amendments to the claims have been entered.
Applicant has amended independent Claims 1, 11 and 19 to overcome the 35 U.S.C. 101 rejection previously made.  Applicant’s arguments and contention that the claims are not directed to an abstract idea, however, is unpersuasive.  Neither the claims nor the specification identifies elements beyond generic computer components performing generic computer functions.  Additionally, validating and converting a data message and transmitting the converted data message, remains business related, and the 2019 Patent Eligibility Guidance includes identification of commercial or legal interactions and business relations within identification of Certain Methods of Organizing Human Activity, as an abstract idea.
Applicant’s suggestion asserting an improvement to technology or computer functionality, as solving a problem arising solely in the world of computers, is unpersuasive.  While association to a claimed technology may limit an abstract idea to a particular field, a general linking of an abstract idea to a claimed technology does not demonstrate patent eligibility.  Additionally, the instant claims provide generically computer-implemented operations to a business field, with the focus of the instant claims not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.
Claims 1, 11 and 19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 1, 11 and 19, along with claims dependent from 1, 11 and 19 remain directed to an abstract idea (i.e., methods of organizing human activity), and do not identify an improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c).  Given the above reasons, the claims are not patent eligible, as they do not provide 
Applicant has amended Claims 1, 11 and 19 to overcome the 35 U.S.C. 103 rejection previously made.  Applicant’s arguments regarding 35 U.S.C. 103 and the amended claims are found persuasive.

Non-Obvious Subject Matter over prior art of Record (USC 103)
Based on the closest prior art of record claim 1 is non-obvious under USC 103 over prior art of record (see paper number 20200622 & PTO 892), particularly, the limitation(s) – regarding: receiving from a plurality of client computer devices, a plurality of data messages wherein each data message of the plurality of data messages includes i) a plurality of data elements of an authorization request message, and ii) at least one setting option that instructs the DMVC computer device how to process the first data message wherein the plurality of data elements and the at least one setting option constitute separate parts of the data message, and wherein the data elements of the authorization request message vary in at least one of byte-size and byte-location across the plurality of data messages, the at least one setting option in each data message specifying i) a first communication protocol that the data message is currently in, ii) a second communication protocol that the data message is to be converted into, and iii) a destination for a converted data message corresponding to the data message, determining for each data message the at least one of the byte-size and the byte-location of the data elements of the authorization request message by retrieving the at least one of the byte-size and the byte-location from a database based on the first communication protocol identified in the at least one setting option, 	converting by the DMVC computer device each data message into the second communication protocol including retrieving from the database the at least one of the byte-size and the byte-location corresponding to the second communication protocol identified by the at least one setting option included in the data message and arranging the data elements of the 

Conclusion
Art cited but not relied upon pertinent to application disclosure includes Duncan, U.S. 2009/0254603 generally identifying certifying and validating data in a processing network, data messages with a plurality of elements/fields/formats, communication protocol subject to a specific data format, data conversion and mapping, generation of an error report, error description, and forwarding data in a suitable format for processing; Eisner et al., U.S. 8,838,737 generally identifying first and second data formats, message protocols, data enrichment, and conversion between data of different formats, file transfer protocol, message direction to a destination and routing rules, actions on formats, mapping, validation, error repair and automated administration; Amos et al., U.S. 2016/0092857 generally identifying payment processing, a unified format, format conversion among a plurality of formats and transmission 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Brindley, whose telephone number is (571) 272-7335.  The examiner can normally be reached from Monday to Thursday between 8:00 AM and 6:00 PM.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached at (571) 272-8103.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.


/BENJAMIN S BRINDLEY/Primary Examiner, Art Unit 3697
February 10, 2021